Citation Nr: 9922835	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability, claimed to have resulted from a 
carotid arteriogram performed at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for a seizure disorder as a result of a carotid arteriogram 
performed at a VA facility in June 1987.  The veteran 
testified at a personal hearing in July 1996, and the hearing 
officer confirmed the denial of benefits.  The veteran was 
informed of the decision in an August 1996 Supplemental 
Statement of the Case (SSOC).  

In November 1997, the Board remanded the case to the RO for 
further development.  The Board is satisfied that the 
requested development has been accomplished, and will address 
the merits of the claim in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran underwent a carotid arteriogram at a VA 
Medical Center in Wilmington, Delaware, in June 1987.  

3.  During the carotid arteriogram, the veteran experienced 
an episode of focal seizures, with slurred speech and an 
inability to moves his arms, followed by another episode of 
slurred speech; symptoms associated with those episodes 
resolved, and no residual disability was noted upon 
discharge.  


4.  The claim for benefits under the provisions of 
38 U.S.C.A. § 1151 is not plausible under the law, as there 
is no evidence that the veteran has any additional disability 
as a result of the episodes he experienced during VA 
hospitalization, or VA medical or surgical treatment.  


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for additional disability as a result of a carotid 
arteriogram performed at a VA facility, is not well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A discharge summary from the Wilmington, Delaware, VA Medical 
Center (VAMC) demonstrates that the veteran was hospitalized 
there from June 1, 1987, to June 8, 1987.  He presented with 
left calf claudication and a one-week history of left foot 
rest pain.  Earlier non-invasive studies of his carotids and 
lower extremities had revealed a left internal carotid 50-80 
percent lesion, a left external carotid 50-80 percent lesion, 
right internal carotid small plaque, and left superficial 
femoral stenosis.  A CT scan of the head was found to be 
within normal limits.  He was admitted for further workup.

During that VAMC admission, on June 4, 1987, the veteran 
underwent a carotid arteriogram.  At the end of the study, it 
was noted that he had an episode of slurred speech and an 
inability to move his arms.  Neurological evaluation at that 
time revealed no focal deficits in his sensory or motor 
examinations.  He was transferred to the Intensive Care Unit 
(ICU) for monitoring, where he had another episode of slurred 
speech which lasted approximately half an hour.  Another CT 
scan of the head, with and without contrast, was also found 
to be within normal limits.  The arteriogram revealed severe 
tandem disease of both the right and the left carotid system.  
It was noted that the disease of the intracranial and 
extracranial system presented a significant risk of stroke, 
which put the veteran at a higher risk of severe 
intraoperative stroke.  After discussion, the veteran's 
scheduled endarterectomy was canceled and he was discharged.  
The discharge diagnoses were:  inoperable intracranial and 
extracranial atherosclerotic disease of the carotid system; 
peripheral vascular disease; essential hypertension; chronic 
obstructive pulmonary disease; hypercholesterolemia; 
ulcerated plaque of the left internal carotid artery; and 
transient ischemic attacks secondary to the ulcerated plaque 
of the left internal carotid artery.  

VA outpatient treatment reports reflect that the veteran was 
seen on June 22, 1987, for complaints of light-headedness.  
He related that an arteriogram had been performed two weeks 
prior and he had not felt right since.  He indicated that he 
felt fuzzy-headed, lightheaded, and he occasionally had a 
headache.  The examining physician noted that the veteran had 
experienced an episode of focal seizures, without loss of 
consciousness, during an arteriogram performed two weeks 
prior.  The seizures were quickly resolved with Valium.  A 
progress note, dated in July 1987, indicated that the veteran 
did not have any symptoms which suggested cerebral 
insufficiency.  He was seen again in September and November 
1987, for similar complaints, as well as for shortness of 
breath upon light exertion and pain in his left calf when he 
walked.  There had been no severe episodes of vertigo in the 
past five weeks, and no chest pain.  His gait appeared 
normal; there was no ataxia.  His condition was found to be 
stable.  

A VA outpatient treatment report, dated in December 1988, 
reflects that the veteran was seen for complaints of aching 
in both calves upon walking approximately two blocks.  His 
dyspnea was noted to be stable.  

In his December 1992 claim for benefits, the veteran reported 
that he had suffered a seizure during the carotid arteriogram 
that was performed in June 1987.  He noted that, since that 
time, he had been unable to do minimal work or drive a car 
because of dizziness and a fuzzy feeling in his head.  It was 
not clear that he specifically was claiming a seizure 
disorder as a result of the procedure.  However, this is how 
the claim was developed by the RO; moreover, the veteran's 
Notice of Disagreement (NOD) also referenced a seizure 
disorder.  

At a personal hearing before a hearing officer at the RO in 
July 1997, the veteran testified that, during the carotid 
arteriogram, he had felt terrible and had indicated that "he 
could take no more."  He said that a male voice had 
responded that they only had one more shot.  The veteran 
reported that, after the last injection of dye was completed, 
he started jumping.  He was given another shot of something 
and he quieted down.  However, he recalled that he lost 
control of his voice and he could not speak clearly.  He also 
experienced numbness in his face.  He was placed in the ICU 
for further observation.  He remarked that he characterized 
the episode as a seizure disorder, but noted that it could 
have been a stroke or a transient ischemic attack (TIA).  He 
stated that did not know, because he was not a doctor.  He 
said he has been unable to work since the procedure was 
performed.  

At a VA examination in July 1998, the veteran related that he 
was quite upset about his present condition.  He was unable 
to walk easily without feeling dizzy, and felt depressed 
about all of his medical problems.  Recounting the pertinent 
history, the examiner noted that the veteran was hospitalized 
in June 1987, and underwent a carotid arteriogram.  He had 
complained of increased pain in his left leg, and was 
diagnosed with rest pains.  Previous outpatient treatment and 
evaluation revealed abnormal circulation in the carotids, 
with a 50 to 80 percent narrowing of those arteries.  During 
the arteriogram, the veteran experienced an episode of 
slurred speech with an inability to move his arms.  He was 
taken to the ICU for monitoring, and experienced another 
episode of slurred speech which lasted half an hour.  A CT 
scan revealed no significant abnormalities.  He was advised 
that surgery would be a very high risk, and he was discharged 
in stable condition.  

At present, the veteran complained of dizziness, discomfort 
in both legs which increased with exertion, and occasional 
chest pain.  Clinical evaluation revealed that he was unable 
to stand for a long period of time because of discomfort.  
The precordial area was normal to inspection and palpation; 
upper extremity arterial pulses were palpable; lower 
extremity arterial pulses were reduced, particularly in the 
popliteal, dorsalis pedis, and posterior tibial locations.  A 
soft carotid bruit on the left side was noted.  Motor status, 
coordination, and reflexes were clinically normal.  The 
veteran was alert and oriented, his memory was appropriate, 
and there were no signs of undue tension.  Cranial nerves II-
XII were found to be intact.  Touch, position, and vibration 
sense were found to be clinically normal.  Deep tendon 
reflexes were also clinically normal.  There was no evidence 
of peripheral pitting edema, clubbing, or cyanosis.  The 
diagnoses included:  inoperable intracranial and extracranial 
atherosclerotic disease of the carotid system; arterial 
peripheral vascular disease in the lower extremities; 
essential hypertension; chronic obstructive pulmonary 
disease; hypercholesterolemia; ulcerated plaque of the left 
internal carotid artery and transient ischemic attacks 
secondary to ulcerated plaque from the left internal carotid 
artery; depression; and syncope.

The examining physician commented that he had reviewed the 
veteran's medical records.  He observed that the veteran had 
had the episode of confusion and focal seizures during a 
carotid arteriogram.  He concluded that this episode was 
likely related to the performance of the procedure, 
especially since the veteran had ulcerated plaque of the left 
internal carotid artery.  The examiner also noted that the 
fact that a carotid arteriogram was performed certainly could 
have aggravated the problem with regards to a TIA as a result 
of the test, since it was clear that the veteran had 
experienced some trauma related to the injection.  In the 
alternative, the examiner further noted that it was possible 
that the incident could have been the natural progression of 
the veteran's pre-existing condition, since he has multiple 
medical problems which would aggravate the deterioration of 
his arterial system.  In any event, the examiner found that 
the veteran's problems from the above described episodes had 
resolved.  

Recent VA outpatient treatment reports, dated from January 
1996 to May 1998, show continued treatment for the veteran's 
multiple disabilities.  


II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran's claim for benefits under section 1151 was filed 
in December 1992.  Therefore, under the statute and the 
opinion of the General Counsel cited above, this claim has 
been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable would be required for the 
claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
___Vet.App. ___, No. 98-664, slip op. at 5-6 (July 7, 1999).  
Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  

A review of the evidence reflects that the veteran 
experienced an episode of focal seizures, with slurred speech 
and an inability to move his arms, during a carotid 
arteriogram which was performed at the Wilmington VAMC in 
June 1987.  Neurological consultation at that time revealed 
no focal deficits in his sensory or motor examinations.  He 
was transferred to the ICU, where he experienced another 
episode of slurred speech which lasted a half an hour.  No 
further episodes occurred, and upon discharge, no residuals 
from the episodes were noted.  Upon VA examination in 
November 1998, the examiner concluded that, although these 
episodes were likely to be causally related to the 
arteriogram, the veteran's symptoms had resolved.  Thus, the 
Board must find that no additional disability has actually 
resulted from VA hospitalization, or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1), (2).  

While the Board does not doubt the sincerity of the veteran's 
contention that his carotid arteriogram performed at the 
Wilmington VAMC resulted in additional disability, we note 
that he has not met his burden of presenting evidence of a 
well-grounded claim under section 1151 merely by presenting 
his own assertions, or those of his representative on his 
behalf, however strongly they may be felt because, as lay 
persons, they are not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence in this case, that the veteran does not 
have any additional disability as a result of the carotid 
arteriogram performed at the Wilmington VAMC in June 1987.  
Accordingly, the claim is not well grounded, and benefits 
under section 1151 may not be granted.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability, claimed as a result of a 
carotid arteriogram performed at a VA medical facility, is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

